                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                              March 24, 2020
                        UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

LIVING STEWARD PROPERTIES, LTD., §
                                 §
      Plaintiff,                 §
VS.                              § CIVIL ACTION NO. 2:20-CV-001
                                 §
CERTAIN UNDERWRITERS AT          §
LLOYD’S LONDON, et al,           §
                                 §
      Defendants.                §

    ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION
  OF TIME TO RESPOND TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
          AND MOTION TO STAY OR DISMISS THESE PROCEEDINGS

      Before the Court is “Plaintiff’s Unopposed Motion for Extension of Time to

Respond to Defendants’ Motion to Compel Arbitration and Motion to Stay or Dismiss

These Proceedings” (D.E. 9). After due consideration, the Court GRANTS the motion

(D.E. 9) and ORDERS that the deadline for Plaintiff to respond to Defendants’ Motion to

Compel Arbitration and Motion to Stay or Dismiss These Proceedings (D.E. 8) is

extended to Thursday, April 23, 2020.

      ORDERED this 24th day of March, 2020.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




1/1
